Citation Nr: 1818724	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to additional benefits for dependents, K. and H., based on continuous school attendance.

2. Entitlement to service connection of degenerative joint disease of the left shoulder.

3. Entitlement to service connection of a bilateral wrist condition, diagnosed as bilateral wrist strain.

4. Entitlement to service connection of gastrointestinal reflux disease (GERD) with diverticulitis.

5. Entitlement to service connection of bilateral calcaneal bone spurs of the feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 2000.  He has verified service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision letter which addressed entitlement to dependent education benefits, and a February 2013 rating decision which addressed service connection of the issues on appeal.  Both the letter and rating decision were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the Veteran initially requested a hearing before a Veterans Law Judge with regard to these matters, in August 2017, he submitted a statement withdrawing that request.

The issues of additional dependent education benefits and entitlement to service connection of calcaneal spurs and GERD with diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's present degenerative joint disease of the left shoulder did not have onset during active service and is not otherwise related to any incident of active service.  

2. The Veteran did not suffer an in-service incident, illness or injury to which his bilateral wrist strain may be etiologically linked.


CONCLUSIONS OF LAW

1. The criteria for service connection of degenerative joint disease of the left shoulder have not been met.  38 U.S.C. § §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2. The criteria for service connection of a bilateral wrist disability, diagnosed as bilateral wrist strain, have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letters sent in March 2011 and July 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    


Service Connection

The Veteran seeks service connection for degenerative joint disease of the left shoulder and a bilateral wrist strain.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be denied for both claims.

The Veteran has a present diagnosis of degenerative joint disease of the left shoulder.  A review of his service treatment records documents that in July 1997 the Veteran reported a single instance of pain in the left deltoid muscle, lasting approximately 7 days, which the doctor stated was possibly an injury from weight lifting.  The Veteran was diagnosed with a pulled muscle and treated with ice and anti-inflammatory medication.  A secondary diagnosis of tendonitis was also given.  As a present disability and an in-service incident or injury exists, the Board must address any possible causal nexus.  

The Veteran was afforded a VA examination in May 2012 in connection with his initial claim.  At that time, he was diagnosed with bilateral degenerative joint disease of the shoulder.  During that examination he reported that his shoulders started to bother him in late 1999, shortly before separation.  He stated that never reported that disability, merely mentioning it while being seen for other things.  The examiner stated that the Veteran's service treatment records were silent for a shoulder disability, and the diagnosed degenerative joint disease was not found until several years after separation, as such, there was no medical nexus to service.

In January 2013, an addendum opinion was provided.  Specifically, the examiner acknowledged the Veteran's 1997 complaint of left shoulder pain and diagnosis of tendonitis and pulled muscle.  The examiner then stated that the Veteran presently has a diagnosis of degenerative joint disease in the bilateral shoulders, which indicates an age related natural progression (being bilateral, no injuries were noted).  Therefore it was less likely that the present degenerative joint disease was incurred in or had onset during active service.

The Board has reviewed the evidence of record and found no medical opinion which would contradict this opinion.  The opinion was rendered in contemplation of the Veteran's own reported history of symptoms, and his recorded medical record.  As such, the Board finds it persuasive.  

In reaching this conclusion, the Board does acknowledge the Veteran's reports of shoulder pain since active service, which he is competent to report.  However, the Board finds this testimony to be insufficient to overcome the VA examiner's opinion.  The Veteran's 1997 complaint of shoulder pain resulted in a diagnosis of a pulled deltoid muscle and tendonitis of the shoulder.  The present diagnosis is degenerative joint disease of the shoulder - an entirely separate pathology from that which he was diagnosed with in service.  Upon separation, the Veteran did not report a shoulder issue, and the evidence of record does not prove a diagnosis of degenerative joint disease until twelve years after separation from service.  Therefore, to the extent that the Veteran asserts that his left shoulder degenerative joint disease had onset during active service because he has had pain since service, the Board recognizes that pain, itself, does not constitute a diagnosis of arthritis in the shoulder.  Essentially, lay evidence may be competent on a variety of matters concerning the nature and cause of disability, but etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his shoulder arthritis- which is a separate diagnosis from tendonitis, or an actual diagnosis of arthritis, especially in light of the VA examiner's conclusions to the contrary.  See id.

Finally, to the extent that this disability may be subject to presumptive service connection, the medical evidence of record fails to document a diagnosis within one year of separation from active service.  As such, presumptive service connection is not warranted in this matter.  

In sum, the Board finds that the Veteran's degenerative joint disease of the shoulder did not have onset during active service and is not otherwise related to any incident of active service.  As such, the claim must be denied.  

Turning to the claim for a bilateral wrist disability, although the May 2012 VA examination failed to provide a diagnosis of a wrist disability, the January 2013 addendum opinion clarified that the previous examination should have shown a diagnosis of bilateral wrist strain.  However, the Board finds that that claim must be denied because it fails the second criteria of service connection, namely, an in-service incident, illness or injury to which the disability may be linked.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

A review of the Veteran's service treatment records shows that upon entrance and separation he did not report any wrist complaints; there is no evidence of any complaints of a wrist injury or symptoms throughout his period of active service.  The Veteran has not provided any other medical evidence of a wrist disability during active service.  The Board does acknowledge the Veteran's statements that he has experienced wrist pain since active service.  While a lay person is competent to provide testimony regarding observable symptoms such as pain, once competency is met, the Board must determine whether that testimony is credible.  Here, the Board finds that is not the case.  There is no evidence of any wrist symptoms or injury during service and he specifically denied such symptoms upon separation.  There is no evidence that the Veteran suffered from such symptoms between his separation and the filing of his claim.  As such, the Board finds this testimony to be less than credible and must conclude that the Veteran did not suffer an in-service incident, illness or injury to which his present wrist strain may be etiologically linked.  See Caluza v. Brown, 7 Vet. app. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, elf interest or bias, and lay statements made during treatment).  Absent such a finding, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the left shoulder is denied.

Service connection for bilateral wrist strain is denied.


REMAND

In May 2015, prior to the issuance of the statement of the case in June 2014, with regard to the dependents education claim, the Veteran submitted evidence which had been requested by the AOJ, to include a VA Form 21-674 (Report of School Attendance).  Although that evidence was of record, the AOJ failed to consider that evidence when it issued the statement of the case.  In his June 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran explicitly requested that the AOJ consider that evidence.  As the Veteran has not waived consideration of the complete record prior to the Board's review, that issue must be remanded so that the AOJ may consider the claim in whole prior to the Board rendering a decision.  38 C.F.R. § 19.31(b)(2)-(3) (2017) (dictating that a supplemental statement of the case should be issued when a material defect exists in the statement of the case or the statement of the case is inadequate for any reason).  

With regard to the Veteran's claim of service connection for bilateral calcaneal spurs.  The Veteran was afforded a VA examination in May 2012 which addressed the issues on appeal.  Although an addendum opinion was sought with regard to the claims addressed above, that addendum opinion did not address his calcaneal spurs claim.  The only opinion of record concerning the foot claim was rendered in May 2012, and is based upon the premise that the Veteran's service treatment records did not report any foot issues during service.  However, a review of the Veteran's service treatment records documents multiple lower extremity complaints, and specifically indicates "foot trouble" in his December 1999 separation examination.  As such, the Board finds that the examination conducted with regard to that claim is inadequate and an addendum opinion must be obtained. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

Finally, regarding the Veteran's claim of service connection for GERD with diverticulitis, the Veteran has asserted that when he was diagnosed with gastritis in service, he was treated with over the counter medication and told to continue such treatment thereafter.  He asserts that he has experienced such symptoms and self-medicated since that time.  To the extent that the available medical opinions do not address his competent reported history of symptoms since service, an addendum opinion should be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  

2. Return the claims file to the examiner who conducted the May 2012 examination for an addendum opinion.  If the May 2012 examiner is not available, forward the claims file to a suitable alternative examiner for the opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the opinion.

The examiner should review all of the evidence of record, to include the Veteran's lay statements of pain since service and his separation examination which documented foot trouble, and state whether it is at least as likely as not that the Veterans' calcaneal spurs had onset during active service, or is otherwise related to any instance of active service.  

3. Return the claims file to the examiner who provided  the January 2013 addendum opinion for an additional addendum opinion.  If the January 2013 examiner is not available, forward the claims file to a suitable alternative examiner for the opinion.  The need for a new examination is left to the discretion of the examiner selected to provide the opinion.

The examiner should review all of the evidence of record, to include the Veteran's lay statements of indigestion, heart burn and diarrhea since service, and state whether it is at least as likely as not that the Veterans' GERD with diverticulitis had onset during active service, or is otherwise related to any instance of active service

A discussion of how the requested opinion was reached should be included.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating this claim.

4. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied or is not granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


